DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 18 and 24 have been cancelled.
Allowable Subject Matter
2.	Claims 1-17, 19-23, and 25 are allowed.
The following is an examiner’s statement for reasons for allowance:
3.	Claims 1-17, 19-23, and 25 are allowable over the prior art of record since references taken individually or in combination fails to particularly disclose a base station, configured  to: receive a control message from a user equipment (UE), via a radio resource control (RRC) protocol, comprising information that identifies the UE, the information comprising a service type associated with the UE and an identifier of the UE; and cluster a plurality of virtual network functions (VNFs) in a network slice (NS) based on a device type of the UE from among a plurality of device types and a set of unique provisioning requirements associated with the UE for particular services.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415